        Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 1 of 20. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 DR. PETER E. McGOWAN and                      )    CASE NO.:
 MICHELLE L. McGOWAN                           )
 4922 Highpoint Drive                          )    JUDGE:
 Toledo, Ohio 43615,                           )
                                               )
                Plaintiffs,                    )
                                               )
        v.                                     )
                                               )
 UNITED STATES OF AMERICA                      ) COMPLAINT FOR REFUND
 c/o Justin E. Herdman, U.S. Attorney          )
 801 West Superior Ave.                        ) (Jury Demand Endorsed Hereon)
 Suite 400                                     )
 Cleveland, Ohio 44113                         )
                                               )
 c/o Jeff Sessions, Attorney General           )
 Department of Justice                         )
 950 Pennsylvania Ave., N.W.                   )
 Washington D.C. 205530                        )
                                               )
 c/o Charles P. Rettig, Commissioner           )
 of Internal Revenue                           )
 Internal Revenue Service                      )
 1111 Constitution Ave., N.W.                  )
 Washington D.C. 20224                         )
                                               )
                Defendant.                     )
                                               )


       Now come Plaintiffs Dr. Peter E. McGowan and Michelle L. McGowan for their Complaint

for Refund of taxes paid in tax years 2014 and 2015, and state as follows:

                          PARTIES, JURISDICTION AND VENUE

       1.      Dr. Peter E. McGowan (“Dr. McGowan”) is an individual living at the address

stated in the caption of this Complaint, who filed taxes on Form 1040 in each of the years 2014,
        Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 2 of 20. PageID #: 2



2015 and 2016. The years 2014 and 2015 are at issue in this Complaint. However, as a result of

the factual allegations herein and the current status of the tax laws, 2016 is implicated as well.

       2.      On April 9, 2019, the IRS issued a refund for taxes paid by the Taxpayer in 2016.

On or about October 27, 2018, the Taxpayers filed Form 1040X for each of the years 2014 and

2015, or in the alternative 2016. The Taxpayers position relative to the income at issue in this case

is that all taxes should have been, and were, paid by the Taxpayer in 2016. The taxes paid in 2016

on the income at issue in this case were greater than the taxes that would be doing and owing in

2014 and 2015 combined. Nonetheless, the IRS incorrectly argues the income should have been

reported in 2014 and 2015; and, in even then the IRS still misapplied the applicable tax laws to

arrive at the taxable amounts in 2014 and 2015.

       3.      Michelle E. McGowan is the spouse of Dr. McGowan, whose address is located in

the caption of this Complaint, who was a joint filer on the Form 1040 filed by Dr. McGowan in

tax years 2014, 2015 and 2016.

       4.      The Defendant is the United States of America.

       5.      The Internal Revenue Service is a bureau of the Treasury Department, as

administrative agency of the United States of America.

       6.      This is an action for the recovery of Internal Revenue taxes, penalties and interest.

       7.      The jurisdiction of this Court is based upon the provisions of 28 U.S.C. § 1346(a)(1)

and 26 U.S.C. § 7422.

       8.      Venue is proper in the Northern District of Ohio judicial district pursuant to 28

U.S.C. § 1402(a)(1).

                                 BACKGROUND AND FACTS

       9.      The resolution of this case should determine the following issues:



                                                  2
        Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 3 of 20. PageID #: 3



                     a.   Is the Peter E. McGowan DDS, Inc. Death Benefit Trust (“Death

                          Benefit Trust”) a welfare benefit fund that only provides current year

                          life insurance protection to the employee?

                     b. Was Peter E. McGowan DDS, Inc.’s contributions to the Death Benefit

                          Trust in calendar years 2014 and 2015 limited to the amount necessary

                          to fund the current benefit?

                     c. Is the only economic benefit to Dr. McGowan under the Death Benefit

                          Trust in 2014 and 2015 limited to the value of the death benefit

                          computed in accordance with IRS Tables?

                     d. Is the Death Benefit Trust separate and apart from the Peter E.

                          McGowan DDS, Inc. Restricted Property Trust (“Restricted Property

                          Trust”)?

                     e. Are the assets owned by the Restricted Property Trust subject to a

                          substantial risk of forfeiture within the meaning of IRC § 83?

                     f. Is a charity a beneficiary of the Restricted Property Trust?

                     g. Is Aligned Partners Trust Company an independent trustee with sole and

                          exclusive authority to enforce the substantial risk of forfeiture?

                     h. Did Dr. McGowan vest in the assets in the Restricted Property Trust in

                          calendar year 2016 at which time the entire value of all assets transferred

                          to Dr. McGowan from the Restricted Property Trust were taxable to and

                          reported as such by Dr. McGowan?

       10.    Dr. McGowan is a licensed dentist in the State of Ohio. Dr. McGowan is the sole

shareholder of Peter E. McGowan DDS, Inc., an Ohio professional corporation duly incorporated



                                                 3
        Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 4 of 20. PageID #: 4



in accordance with the laws of the State of Ohio (hereinafter, Peter E. McGowan DDS, Inc., will

be referred to herein as the “Company”).

       11.     Dr. McGowan is the key employee of the Company. The Company is a community-

based independent dental practice. It has been in continuous operation in Toledo, Ohio, since its

incorporation on July 14, 1994. The Company’s present business address is 5951 Heather Downs

Blvd., Toledo, Ohio 43614.

       12.     The Company is an entity separate and apart from Dr. McGowan, as its sole

shareholder.

       13.     The Company is taxed as a “C” corporation for federal income tax purposes in

accordance with subchapter C of the Internal Revenue Code of 1986, as amended.

       14.     It was the Company’s historical practice to “zero out” its income annually such that

all of the Company’s taxable income is included in Dr. McGowan’s wages. Dr. McGowan annually

reports the entire amount of the taxable income of the Company in his W-2 compensation.

       15.     Prior to the adoption of the Peter E. McGowan DDS, Inc., Benefits Trust

Agreement (the “Benefits Trust Agreement”) establishing the Peter E. McGowan DDS, Inc.,

Benefits Trust (the “Benefits Trust”) Dr. McGowan received 100% of the money that was included

in his income annually, which he could use for his immediate use and enjoyment.

       16.     As a result of the historical practice of “zeroing out” its income, the Company did

not retain substantial amounts of liquidity or cash.

       17.     In the interest of ensuring its continuity in the event of Dr. McGowan’s untimely

death, the Company adopted the Death Benefit Trust in 2011. The purpose of funding this death

benefit was to provide a beneficiary sufficient liquidity to continue the Company’s independent

community-based dental practice in the event of Dr. McGowan’s death.



                                                 4
         Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 5 of 20. PageID #: 5



       18.     Because Dr. McGowan is its key employee, the Company would likely cease to

exist upon his death in the absence of liquidity. This would impose undue burdens on those

associated with the Company. Employees would have to find new jobs and patients would have to

find new dental service professionals.

       19.     An off-the-shelf pure whole life insurance policy issued by Penn Mutual Life

Insurance Company (“Penn Mutual”) was acquired by the Trustee (defined below) of the Death

Benefit Trust to fund the death benefit. The Company deemed the insurance policy necessary and

appropriate because of the permanent need for continuing death benefits and the impact changing

health conditions could have on an individual’s ability to obtain cost-effective life insurance, if the

insured was even then insurable.

       20.     On June 14, 2011, the Company adopted the Benefits Trust through which the

benefits set forth therein are provided.

       21.     The Trustee of the Benefits Trust Agreement, including the two separate sub trusts

described therein, namely the Death Benefit Trust and the Restricted Property Trust, was Aligned

Partners Trust Company, Inc., an independent trust company based out of Pittsburgh, Pennsylvania

(the “Trustee”). The Trustee has no affiliation to the Company or Dr. McGowan. The Trustee

receives an arms-length reasonable fee for the services it provides.

       22.     The Benefits Trust provides two separate and distinct benefits to Dr. McGowan as

an employee of the Company.

       23.     The first benefit provided to Dr. McGowan is a current year death benefit. This

current year death benefit is funded with the current cost of the benefit, plus all administrative

charges and expenses, as set forth in the Flexible Premium Whole Life insurance contract (the

“Policy”) provided by Penn Mutual.



                                                  5
          Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 6 of 20. PageID #: 6



         24.    Pursuant to the Policy, the failure to pay the base portion premium in any year

automatically results in the Policy lapsing. The lapsing of the Policy is unavoidable under the terms

of the Benefits Trust Agreement as there is no money available to pay the subsequent year

contractually obligated base portion premium.

         25.    The second benefit provided to Dr. McGowan by the Company is restricted

compensation payable to Dr. McGowan only in accordance with the terms of the Restricted

Property Trust.

         26.    All money contributed to, and assets owned by, the Restricted Property Trust are

subject to a substantial risk of forfeiture such that neither Dr. McGowan, the charitable beneficiary,

nor any other person or entity has any rights, title, or interest in the restricted compensation until

such time that the risk of forfeiture occurs or lapses pursuant to the terms of the Restricted Property

Trust.

         27.    The risk of forfeiture expired in calendar year 2016. Upon vesting, Dr. McGowan

reported as taxable income the entire value of Policy less any amounts he included in income prior

to vesting despite the substantial risk of forfeiture.

         28.    In the event that Dr. McGowan did not vest in the restricted compensatory benefit,

100% of all assets associated with that restricted compensation are forfeited to a charity. Pursuant

to the terms of the Restricted Property Trust, the assets subject to forfeiture equal 100% of the cash

value of the lapsed Policy.

         29.      Dr. McGowan selected the charity to which the restricted compensation would be

distributed, directly by the Trustee, in the event of forfeiture. The Trustee and the the charity were

notified of the latter’s beneficial interest in the Restricted Property Trust.




                                                   6
         Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 7 of 20. PageID #: 7



       30.        The Trustee has a fiduciary obligation to the Restricted Property Trust beneficiaries

and is mandated by the Benefits Trust Agreement to enforce the risk of forfeiture should events

giving rise to forfeiture occur.

       31.        Prior to adopting the Benefits Trust Agreement, the Company and Dr. McGowan

were informed of and discussed each of its component parts with their advisors, including but not

limited to:

                 the business purpose for which the Company is funding the death benefit;

                 the fact that the only benefit to which Dr. McGowan is entitled is a death benefit if
                  the base portion premium is continually and timely contributed to the Death Benefit
                  Trust up to and including in the year of Dr. McGowan’s untimely death;

                 the fact that all assets owned by Restricted Property Trust are subject to a
                  substantial risk of forfeiture;

                 the events giving rise to forfeiture;

                 the obligation of Dr. McGowan to include in taxable income the current economic
                  value of the current life insurance protection provided under the Death Benefit
                  Trust, computed in accordance with IRS tables;

                 the purpose of including contributions to the Restricted Property Trust in income
                  currently, notwithstanding the substantial risk of forfeiture, to which such assets
                  were subject unless and until the risk of forfeiture expired; and

                 the taxable event to Dr. McGowan that would occur if his beneficial interest in the
                  Restricted Property Trust vested in 2016.

       32.        In 2011, the Company disclosed to the IRS the deductions reported on the

Company’s Form 1120 and on a detailed Form 8275, which set all facts and laws in support of the

tax reporting position on the Form 1120.

       33.        The Benefits Trust Agreement sets forth the terms and conditions of the two

separate sub trusts, the Death Benefit Trust and the Restricted Property Trust.




                                                     7
           Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 8 of 20. PageID #: 8



          34.   The Death Benefit Trust and the Restricted Property Trust are each irrevocable

trusts.

          35.   The Benefits Trust Agreement identifies: the terms and conditions upon which the

Trustee shall hold and administer assets of the separate sub trusts; the separate assets owned by

the separate trusts; the separate beneficiaries of the respective sub trusts; the conditions upon which

the separate beneficiaries may receive distributions, including the possibility upon which either

Dr. McGowan would receive the restricted compensation in absence of forfeiture, or how the

designated charities would receive the assets of the Restricted Property Trust in the event of

forfeiture.

          36.   Concurrent with executing the Benefits Trust Agreement, the Company and Dr.

McGowan entered into a Death Benefit Agreement. Pursuant to the Death Benefit Agreement, the

Company agreed to contribute to the Death Benefit Trust an amount equal to the base portion

premium of a pure whole life insurance policy issued by Penn Mutual, i.e., the Policy. The

Company’s contribution was in an amount equal to, not in excess of, the current cost of the

insurance in order to obtain an initial face value death benefit of $2,096,062. Dr. McGowan

recognized the compensatory intent for funding the death benefit in furtherance of the Company’s

intended business purpose. Accordingly, Dr. McGowan agreed to recognize the current economic

benefit based upon the value of the current life insurance protection computed in accordance with

IRS tables.

          37.   During tax years 2014 and 2015, the only economic benefit Dr. McGowan received

was the current life insurance protection based on the funding of the current cost of such benefit.

This benefit was in his capacity as the insured under the Death Benefit Trust. Dr. McGowan had




                                                  8
          Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 9 of 20. PageID #: 9



no other economic benefits in those years as the assets owned by the Restricted Property Trust

remained subject to a substantial risk of forfeiture.

         38.   Penn Mutual established the annual base portion premium for the Policy at $37,222,

which the Company agreed to pay in order to fund the Death Benefit Trust in each year that Dr.

McGowan remained employed.

         39.   The Death Benefit Trust was established upon the initial contribution of the $37,222

base portion premium, in accordance with Article III of the Benefits Trust Agreement.

         40.   The initial contribution to the Death Benefit Trust provided one benefit, a death

benefit, for a duration of one year.

         41.   In order to provide life insurance protection in year 2 under the Death Benefit Trust,

the Company was required to make a timely contribution to the Death Benefit Trust of the base

portion premium. The same timely contribution was required through 2015, lest forfeiture would

occur.

         42.   During the years 2011 through vesting in the Restricted Property Trust in 2016, the

only benefit to which Dr. McGowan was entitled was a current year death benefit, assuming the

Company timely contributed the requisite base portion premium to the Death Benefit Trust in

2011, 2012, 2013, 2014 and 2015.

         43.   Separately, Dr. McGowan and the Company entered into a Restricted Property

Agreement pursuant to which the Company agreed to contribute to the Restricted Property Trust

an amount equal to $12,778 each year on behalf of Dr. McGowan. The Restricted Property

Agreement set forth that, consistent with the terms of the Restricted Property Trust, the assets

contained therein would remain subject to a substantial risk of forfeiture until the risk expired.




                                                  9
       Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 10 of 20. PageID #: 10



Pursuant to the Restricted Property Agreement, the substantial risk of forfeiture would expire at

the end of the fifth year following execution of the Restricted Property Agreement.

       44.     Prior to the expiration of the substantial risk of forfeiture, Dr. McGowan had no

rights, title, or interest in any of the assets in the Restricted Property Trust. Dr. McGowan could

not pledge, transfer, assign, borrow against, or in any way access the funds in the Restricted

Property Trust prior to expiration of the substantial risk of forfeiture.

       45.     Enforcement of the substantial risk of forfeiture vested solely and exclusively in

the Trustee.

       46.     Dr. McGowan agreed to include each contribution made by the Company to the

Restricted Property Trust in current income. He did so notwithstanding the substantial risk of

forfeiture to which the funds in the Restricted Property Trust are subject, pursuant to both the terms

of the Restricted Property Agreement and the Restricted Property Trust, itself.

       47.     The Internal Revenue Service did not dispute that the Company was entitled to a

deduction for contributions to the Restricted Property Trust that was concurrently included in Dr.

McGowan’s income, despite the substantial risk of forfeiture.

       48.     The Death Benefit Trust owned one asset at all relevant times, that being Penn

Mutual policy No. 8266485 (i.e., Policy), a pure whole life insurance policy with an initial face

value death benefit of $2,096,062, which was funded with the base portion premium of $37,222.

       49.     The base portion premium is required to be paid pursuant to the Policy in each and

every year of the Policy, both prior to and after vesting, continuing through the next 99 or so years.

       50.     Dr. McGowan, the Company and the Trustee were further advised that the Policy

did not and could not have an automatic loan to pay premium feature.




                                                  10
       Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 11 of 20. PageID #: 11



        51.     The elimination of an automatic loan to pay premium feature required affirmative

election by the Trustee. Said election was necessary, as all cash value of the Policy constituted

potential assets payable to the designated charitable beneficiary. Put differently, the cash value of

the Policy could not be diverted for the benefit of the insured, or anyone else, to keep the Policy

in force by paying the base portion premium if the Company failed for any reason to make the

required timely contribution to the Death Benefit Trust.

        52.     Dr. McGowan was advised that any assets in the Restricted Property Trust not

previously included in income is subject to tax at vesting. The amounts included in income prior

to vesting include the annual contributions to the Restricted Property Trust i.e., $12,778 per year,

plus all appreciation attributable thereto. Upon vesting in the benefits of the Restricted Property

Trust, the Trustee provided Dr. McGowan with a Form 1099-R in an amount equal to the full value

of the cash value of the Policy, which further references the taxable amount, after taking into

account the prior income inclusions plus the appreciation attributable thereto. The Form 1099-R

indicated that the gross value of the Policy was $186,691 and the taxable amount to Dr. McGowan

was $115,227.

        53.     The difference between the taxable amount and the gross distribution is attributable

to the amounts previously included in Dr. McGowan’s income, i.e. $12,778 annually, plus

appreciation thereto.

        54.     Dr. McGowan previously paid tax (in years 2011 through 2015) in the aggregate of

$63,890, which appreciated to $71,464. Consequently, the resulting taxable amount of the

$186,691 distribution, as set forth on the Form 1099-R was reduced to $115,227. Dr. McGowan

included the taxable distribution of $115,227 on his 2016 Form 1040 and paid tax on said amount

at that time.



                                                 11
       Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 12 of 20. PageID #: 12



       55.     The IRS commenced an audit of Dr. McGowan’s 2014 and 2015 Form 1040 and

the Company’s Form 1120 with respect to the contributions made to the Benefits Trust Agreement.

       56.     While not directly the subject of this case, the IRS proposed disallowing a

deduction for contribution to the Death Benefit Trust in the amount of $37,222 in each of 2014

and 2015. The IRS did not propose disallowing contributions to the Restricted Property Trust in

the amount of $12,778 in 2014 and 2015.

       57.     The Company appealed the IRS’s proposed disallowance of the $37,222

contribution, made in years 2014 and 2015, to the Death Benefit Trust, an actual welfare benefit

fund adopted in accordance with and consisting of terms compliant with IRC § 419. Said amount

was deducted in accordance with IRC § 162 in furtherance of an ordinary, necessary and

reasonable business purpose and which deduction is limited to the qualified cost of the Death

Benefit Trust as it is the amount necessary to fund the current cost of the insurance benefit

provided, plus all administrative charges and expenses.

       58.     It is irreconcilable that the IRS would disallow a deduction to the Company in the

years 2014 and 2015, and then allege that this same amount represents current compensation to

the employee in those years.

       59.     On April 26, 2018, the IRS issued a Notice of Deficiency for tax years 2014 and

2015 for Dr. McGowan’s Form 1040, assessing taxes, penalties and interest owed due to alleged

underpayment of taxes with respect to contributions made by the Company to the Death Benefit

Trust. A copy of this Notice of Deficiency is attached hereto as Exhibit A.

       60.     For 2014, the alleged deficiency was $30,813 with penalties in the amount of

$6,161.60 pursuant to IRC § 6662(a).




                                               12
       Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 13 of 20. PageID #: 13



       61.     With respect to 2015, the alleged deficiency was $23,857, with an additional

penalty pursuant to IRC § 6662 in the amount of $4,758.20.

       62.     On July 11, 2018, Plaintiffs executed Form 4089-B, waiving the Notice of

Deficiency. A copy of this waiver is attached hereto as Exhibit B.

       63.     On September 20, 2018, Plaintiffs received a bill from the IRS as a result of the

Waiver of the Notice of Deficiency, assessing the taxes relative to 2014 and 2015.

       64.     With respect to 2014, the IRS billed for taxes in the amount of $30,813, substantial

understatement of penalty in the amount of $6,161.60 and an increase in interest to $4,967.17,

making the total amount due and payable for 2014, $41,941.77.

       65.     With respect to 2015, the IRS billed for taxes in the amount of $23,857, the

substantial understatement penalty was $4,758.20 and the increase in interest was $2,877.15,

making the total amount payable for 2015, $31,492.35.

       66.     On October 15, 2018, Plaintiffs remitted payment in the amount set forth on the

above billing summaries with respect to 2014 and 2015. The Plaintiffs included with said payment

additional interest, as the IRS bill computed interest through October 1, 2018.

       67.     On October 26, 2018, Plaintiffs filed Form 1040X for years 2014 and 2015 and, in

the alternative, Plaintiffs filed a Form 1040X requesting a refund for 2016.

       68.     On October 26, 2018, Plaintiffs filed the waiver with respect to processing the Form

1040X to allow this refund claim to proceed.

       69.     On October 26, 2018, Plaintiffs filed a claim for refund, Form 843, with the IRS.

A copy of the Form 843 is attached hereto as Exhibit C.

       70.     Plaintiffs file the within refund claim on the basis that until such time that the

substantial risk of forfeiture expired, which occurred in 2016, Plaintiffs were not required to



                                                13
         Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 14 of 20. PageID #: 14



include in income any amount of the cash value of the Policy that was not previously subject to

tax. When that substantial risk of forfeiture expired, Plaintiffs correctly included the amount of

$115,227 in income pursuant to the Form 1099-R.

         71.   On or about April 5, 2019, the IRS issued a check to Dr. McGowan in the amount

of $44,022.77, based on the IRS accepting the tax adjustment reported, in the alternative, on the

Form 1040X for 2016.

         72.   The Plaintiffs remain of the position that the assets distributed from the Restricted

Property Trust in tax year 2016 were properly taxable to the Plaintiffs in 2016, notwithstanding

the IRS accepting the alternate relief set forth on the 1040X concurrently filed with the 1040X for

tax years 2014 and 2015, together with a draft copy of this complaint,

         73.   Accordingly, Plaintiffs hereby request a refund for taxes, penalties and interest paid

relative to 2014 and 2015.

         74.   Plaintiffs assert that the Defendant’s computation of the tax deficiencies in 2014

and 2015 for the reasons stated in the Notice of Deficiency and the Form 886-A enclosed with

such Notice of Deficiency was in error.

         75.   Regardless, the computation of the taxable deficiency in 2014 and 2015 is incorrect.

Pursuant to Form 886-A, the 2014 deficiency resulting from the $81,350 increase in income was

attributable to the following items: $15,000 from 2011; $15,000 from 2012; $15,000 from 2013;

and $36,350 from 2014, which the IRS alleged in the Notice of Deficiency constituted an

additional $81,350 of income to the Plaintiffs in the year 2014.

         76.   The IRS explained that the $15,000 from 2011 that was included as additional

income to Plaintiffs in 2014 was on account of $15,000 representing the “cost of life insurance in

2011.”



                                                14
        Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 15 of 20. PageID #: 15



        77.    To the contrary, the cost of life insurance in 2014 was $37,222. Absent payment in

that amount, no death benefit would have been provided and forfeiture would have occurred.

        78.    Penn Mutual unilaterally determined the cost of the insurance as computed in

accordance with its proprietary methods. As alleged above, Dr. McGowan was required to include

in income the value of the economic benefit of current life insurance protection computed in

accordance with IRS Tables. Neither $37,222, nor $15,000 represents the value of this economic

benefit.

        79.    Any cash value of the Policy in 2011 was solely attributable to the $12,778

contributed to the Restricted Property Trust, which amount Dr. McGowan included in income in

2011. The cash value of the Policy in 2011 was $11,561.

        80.    Plaintiffs dispute the computation of the 2014 increase in income resulting in the

alleged tax deficiency to the extent it included $15,000 attributable to the “cost of insurance” in

2011.

        81.    Likewise, in 2012, the IRS indicated the cost of life insurance was $15,000, which

was incorporated into the increase in taxable income for 2014.

        82.    Plaintiffs dispute that $15,000 represents the cost of insurance in 2012. Rather, the

base portion premium represents the current cost of the insurance, plus all administrative charges

and expenses and the failure of the Trustee to receive such amount would have resulted in the

Policy lapsing and all assets in the Restricted Property Trust being forfeited and transferred to the

designated charities.

        83.     It is inexplicable how the alleged income in 2011 or 2012 could be taxed to

Plaintiffs in 2014. Moreover, the entire cash value of the Policy at the end of 2012 was only




                                                 15
       Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 16 of 20. PageID #: 16



$24,338, but as of the end of 2012, Dr. McGowan already included in income $25,556 (which

appreciated from the date of the initial contribution in 2011).

       84.     As alleged above, Dr. McGowan was required to include in income the value of the

economic benefit of current life insurance protection computed in accordance with IRS Tables.

Neither $37,222, nor $15,000 represents the value of this economic benefit.

       85.     Likewise, the IRS improperly included in Plaintiffs’ 2014 income $15,000 from the

2013 “cost of life insurance” from that year. Plaintiffs dispute this arbitrary cost of insurance

amount for all the same reasons alleged above.

       86.     Further, as in 2011 and 2012, Plaintiffs included in income $12,778 contributed by

the Company to the Restricted Property Trust in 2013.

       87.     Thus, as of 2013, Plaintiffs included in income $38,334, i.e., $12,778 times each of

the three contributions to the Restricted Property Trust. This amount also appreciated from the

date of the initial contribution in 2011. At the end of 2013, the aggregate cash value of the Policy

was only $44,775.

       88.     The IRS alleges that in 2014, $36,350 should have been included in income. As

described by the IRS, this amount is comprised of two parts: $15,000 for the “cost of life

insurance” and $21,350 as “from statements.” Again, with respect to the $15,000, the cost of life

insurance is $37,222 and this is the amount contributed by the Company to the Death Benefit Trust.

       89.     In 2014, Plaintiffs agree that the total cash value of the Policy was $81,350.

However, this is after the Plaintiffs’ included in income in 2014, the fourth contribution by the

Company of $12,778 to the Restricted Property Trust, which was invested in the Policy and which

amount appreciated.




                                                 16
       Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 17 of 20. PageID #: 17



       90.     Thus, as of 2014, Plaintiffs had already included $51,112 in income, which

appreciated via dividends paid by Penn Mutual to all of its policyholders.

       91.     Plaintiffs acknowledge that a certain portion of the base portion premium ($37,222)

goes into the cash value of the Policy, which is the reason the cash value exceeds the amounts

previously included in Dr. McGowan’s income. However, Dr. McGowan had no present or future

right to any of the cash value in 2014 or 2015, as such amounts remained owned by the Restricted

Property Trust and subject to a substantial risk of forfeiture.

       92.     Plaintiffs further assert that the entire amount of $37,222 that is contributed to the

Death Benefit Trust amount represents the current cost of insurance plus all administrative charges

and expenses no matter how the amount is invested with respect to the Policy, as this is dictated

by Penn Mutual’s proprietary formula. With respect to this contribution, which only provides the

insured employee with current year life insurance protection, the insured employee was required,

as instructed by the invoices provided each year, to include the value of the economic benefit in

income in an amount computed in accordance with IRS tables.

       93.     Plaintiffs further assert that even though a certain portion of the base portion

premium does go into the cash value of the Policy, it remains subject to the same substantial risk

of forfeiture to which the entire cash value is subject. Additionally, the Restricted Property Trust

owns all cash value prior to vesting. Accordingly, Dr. McGowan did not have to pay tax on this

differential from 2014 until he vested in 2016, at which time he paid tax on this amount.

       94.     The IRS incorrectly, and without explanation, argues “income” to Dr. McGowan

in years 2011-2013 should be taxed to Dr. McGowan in 2014. The IRS doubles down and further

argues Dr. McGowan should be taxed on all payments of premiums for the Policy when made and

should be taxed on the appreciation of the cash value of the Policy.



                                                  17
       Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 18 of 20. PageID #: 18



       95.     Ironically, if the tax laws were properly applied by the IRS, upon expiration of the

risk of forfeiture in tax year 2016, the IRS would be able to tax Dr. McGowan on the appreciated

value of the asset distributed from the Restricted Property Trust, which appreciated amount Dr.

McGowan did include in his taxable income in 2016. However, under the IRS’s theory of the

taxation of the contributions made by the Company to the Death Benefit Trust, the appreciation of

the asset is not subject to tax despite the IRS’s assertion, without explanation, in the Notice of

Deficiency. Attached hereto as Exhibits D and E are tables juxtaposing Plaintiffs’ position with

the IRS’s position.

       96.     To be clear, the only “income” to Dr. McGowan in tax year 2014 is the value of the

economic benefit to Dr. McGowan resulting from the current life insurance protection, computed

in accordance with IRS tables. The assets owned by the Restricted Property Trust do not represent

“income” to Dr. McGowan in 2014 as such assets remain subject to a substantial risk of forfeiture.

       97.     In 2015, the IRS assessed an additional $62,323 in Plaintiffs’ income, which was

computed based upon the increase in the cash value from 2014 through 2015.

       98.     Per the IRS’s computation, the cash value in 2015 was $143,673, less the 2014 cash

value of $81,350. Again, Defendant incorrectly asserts the cost of insurance is $15,000, but this

does not appear to affect the amount of the assessment in 2015. Further, Defendant does not take

into account the additional contribution of $12,778, plus all prior amounts and all prior

appreciation of such annual contributions. Thus, of this $143,673, Plaintiffs already paid tax on

$63,890, plus appreciation.

       99.     As in the assessment for Tax Year 2014, the IRS incorrectly, and without

explanation, argues Dr. McGowan should be taxed on all payments of premiums for the Policy

when made and should be taxed on the appreciation of the cash value of the Policy.



                                                18
       Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 19 of 20. PageID #: 19



       100.    Again, the only “income” to Dr. McGowan in tax year 2015 is the value of the

economic benefit to Dr. McGowan resulting from the current life insurance protection, computed

in accordance with IRS tables. The assets owned by the Restricted Property Trust do not represent

“income” to Dr. McGowan in 2015 as such assets remain subject to a substantial risk of forfeiture.

       101.    The Form 886-A indicates that the total cash value in 2016 is $186,691, which is

consistent with the amount set forth on the Form 1099-R provided to Dr. McGowan. Of the

$186,691 gross distribution, the taxable portion in 2016 was only $115,227 due to the $12,778 Dr.

McGowan included in income in years 2011-2015, plus all appreciation.

       102.    Even if a portion of the Restricted Property Trust’s cash value was subject to tax in

2014 and 2015, based on a finding that there was no substantial risk of forfeiture, the IRS’s

computations are in error for the reasons set forth above.

       103.    If the IRS’s assessment for 2014 and 2015 are found to be in error, the Taxpayers

will re-amend their Form 1040 to 2016 and pay the tax as originally reported.

                                             COUNT I

       104.    Plaintiffs incorporate by reference the above paragraphs of the within Complaint.

       105.    The IRS’s April 26, 2018, Notice of Deficiency (Ex. A) erroneously assessed taxes,

penalties and interest owed due to alleged underpayment of taxes with respect to contributions

made by the Company to the Benefits Trust Agreement.

       106.    Plaintiffs included in income the value of the economic benefit of current life

insurance protection computed in accordance with IRS Tables for the years in question in

accordance with IRS Tables. Plaintiffs also included in income contributions to the Restricted

Property Trust despite such amounts being subject to a substantial risk of forfeiture.

       107.    Plaintiffs timely paid all required taxes for the years in question.



                                                 19
       Case: 3:19-cv-01073-JZ Doc #: 1 Filed: 05/13/19 20 of 20. PageID #: 20



       108.    Plaintiffs paid above and beyond the required taxes for the years in question

pursuant to the IRS’s incorrect assessment.

       109.    Plaintiffs are entitled to recover all amounts remitted pursuant to the IRS’s incorrect

assessment, plus interest, associated costs and fees reasonably incurred to correct the error.

       WHEREFORE, Plaintiffs demand judgment and other relief against Defendant as follows:

       a) A full refund of the taxes, penalties and interest erroneously assessed against Plaintiffs

           in years 2014 and 2015, in the amount of $73,900, plus interest and costs allowed by

           law; and

       b) All other relief to which Plaintiffs may be entitled, including an award of attorneys’

           fees in accordance with 26 U.S.C. § 7430.

                                              Respectfully submitted,

                                              /s/ Matthew C. Miller
                                              Walter A. Lucas (0068150)
                                              Samuel J. Lauricia III (0078158)
                                              Matthew C. Miller (0084977)
                                              Scott J. Orille (0069192)
                                              WESTON HURD LLP
                                              1301 E. 9th Street, Suite 1900
                                              Cleveland, Ohio 44114
                                              Phone: 216-241-6602; Fax: 216-641-8369
                                              E-mail: WLucas@westonhurd.com
                                                       SLauricia@westonhurd.com
                                                       MMiller@westonhurd.com
                                                       SOrille@westonhurd.com
                                              Counsel for Plaintiffs


                                        JURY DEMAND

       Plaintiffs hereby request a trial by jury in this matter according to all applicable law.

                                              /s/ Matthew C. Miller
                                              Matthew C. Miller (0084977)




                                                 20
